McGarey, J.
■ The plaintiff herein is the lessee of the defendant-owner under a lease expiring in less than six months. The defendant-owner is actively engaged in manufacturing aeroplanes and aviation materials required for the national defense. It laid certain railroad tracks across a portion of the premises subject to the lease for the more efficient and speedy transportation of materials essential to the construction of buildings to be used in its manufacturing activities for the national defense.
Recognizing that under normal times and conditions the plaintiff would be entitled to the protection of judicial process against the invasion of his leasehold rights such as has taken and will take place, the court under the showing of absolute necessity will grant the relief requested by the defendant Republic Aviation Corporation, upon condition that it indemnify plaintiff against any and all damages sustained by him by reason of the trespass by itself and the railroad both past, present and future until the date of the expiration of his lease.
*176It cannot be maintained that in an emergency created by a public need the law is impotent to help where the trespass and ensuing damage, if any, is more theoretical than actual. Private rights must at all times be respected but the unconscionable insistence upon the strict observance of these rights to the detriment of the public welfare cannot be countenanced where fair and adequate compensation is available to those whose rights may be technically and temporarily invaded. The plaintiff herein has indicated a desire to co-operate in so far as is reasonably possible under the circumstances and the court is strongly of the opinion that the defendant Republic Aviation Corporation should give the plaintiff favorable consideration if the occasion to do so presents itself to it.
Settle order on notice.